UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2521


MIA C. ALFORD,

                    Petitioner,

             v.

U. S. MERIT SYSTEMS PROTECTION BOARD,

                    Respondent.



On Petition for Review of an Order of the Merit Systems Protection Board. (DC-0752-
13-0287-I-1)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Mia C. Alford, Petitioner Pro Se. Katrina Marie Lederer, Office of General Counsel,
UNITED STATES MERIT SYSTEMS PROTECTION BOARD, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mia C. Alford petitions for review of the U.S. Merit Systems Protection Board’s

(“MSPB”) 2016 decision dismissing as barred by the doctrine of laches Alford’s appeal

of her 1996 termination of employment from the Drug Enforcement Administration. For

cases, like this one, that include at least one claim that the employer violated a federal

antidiscrimination statute, petitions for review of an MSPB decision must be made to the

appropriate district court. See Kloeckner v. Solis, 568 U.S. 41, 50 (2012). Accordingly,

this petition should have been filed in the United States District Court for the Eastern

District of North Carolina.

       We decline to transfer the petition because we do not find that a transfer is in the

interest of justice. See 28 U.S.C. § 1631 (2012). Not only is the petition untimely,

5 U.S.C. § 7703(b)(2) (2012), but the district court has also already considered and

rejected the claims Alford raises here, Alford v. Rosenberg, No. 7:16-cv-00376-D

(E.D.N.C. May 2, 2019). Accordingly, we dismiss the petition for lack of jurisdiction.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not aid the decisional

process.

                                                                  PETITION DISMISSED




                                            2